Citation Nr: 1106620	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  10-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to total disability resulting in individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1948 to January 1950.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2009 rating 
decision of the Fort Harrison, Montana VARO.  In December 2010, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the Veteran's claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right shoulder disability was not manifested in service; 
arthritis of the shoulder was not manifested in the first year 
following the Veteran's discharge from active duty; and the 
preponderance of the evidence is against a finding that any 
current right shoulder disability is related to his service (to 
include as due to injury therein).

2.  The Veteran's service-connected disabilities (a post-
replacement right knee disability, residuals of a right calcaneus 
fracture, a low back disability, right knee scars, a left knee 
disability, and neurological impairment of the right lower 
extremity) are rated 70 percent combined; they share a common 
etiology, but are not shown to be of such nature and severity as 
to preclude him from engaging in any regular substantially 
gainful employment.




CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A.  1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The schedular requirements for TDIU are met, but a TDIU 
rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of his claims.  August 2007, September 2008, and March 2009 
letters explained the evidence necessary to substantiate his 
claims, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  These letters also 
informed the appellant of disability rating and effective date 
criteria, and notice of what was needed to substantiate a TDIU 
claim (September 2008 letter).  The Veteran has had ample 
opportunity to respond/supplement the record; he has not alleged 
that notice in this case was less than adequate.  In addition, at 
the December 2010 videoconference hearing before the undersigned, 
the Veteran was advised of what he still needs to substantiate 
the claims.  His testimony reflects that he is aware of what is 
needed to substantiate his claims.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations (in February 2009 and May 2010), as 
well as a records review and addendum opinion in September 2010.  
These will be discussed in greater detail below.  The Board finds 
the examinations and medical opinions to be adequate as they 
include all necessary findings, and the opinions reflect 
familiarity with pertinent history, and are accompanied by an 
explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (VA must provide an examination that is adequate for 
rating purposes).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is also 
met.  

                             Legal Criteria, Factual Background, 
and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include arthritis) may be 
service connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time following 
discharge from active duty (one year for arthritis).  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disorders first diagnosed after discharge may be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Lay evidence may be competent evidence to establish incurrence.   
See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence 
is necessary where the determinative question is one requiring 
medical knowledge.  Id.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  Competent medical 
evidence may also include statements contained in authoritative 
writings, such as medical and scientific articles and research 
reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience.  

TDIU may be assigned when the veteran is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities (without 
regard to age).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  If there is only one such disability, it must be rated at 
60 percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent. 38 C.F.R. § 4.16(a).  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one disability: 
(1) Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology or a 
single accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) multiple injuries incurred in action, or 
(5) multiple disabilities incurred as a prisoner of war.  38 
C.F.R. § 4.16(a).  

The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the 
Board may not consider the effects of the Veteran's nonservice- 
connected disabilities on his ability to function.

The United States Court of Appeals for Veterans Claims (Court) 
has stated:

In determining whether [an] appellant is entitled to a 
total disability rating based upon individual 
unemployability, the appellant's advancing age may not be 
considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's task [is] to 
determine whether there are circumstances in this case 
apart from the non-service-connected conditions and 
advancing age which would justify a total disability rating 
based on unemployability.  In other words, the BVA must 
determine if there are circumstances, apart from non-
service-connected disabilities, that place this veteran in 
a different position than other veterans with an 80 percent 
combined disability rating.  See 38 C.F.R. § 4.16(a) 
(1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  In evaluating a veteran's employability, consideration 
may be given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the veteran resides."  Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. 
§ 4.16(a), "marginal employment shall not be considered 
substantially gainful employment."

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment".  The Court noted 
the following standard announced by the United States Court of 
Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 
F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must 
be looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss in detail every piece of evidence.  See Gonzales v. West, 
218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the evidence as 
appropriate, and the Board's analysis will focus on what the 
evidence shows, or fails to show, as to the claims. 

Right shoulder disability

The Veteran contends that he has a right shoulder disability that 
resulted from an injury in service, specifically that his right 
shoulder was injured in the accident in December 1948 in which he 
sustained his lower extremity and back disabilities.  He alleges 
he was holding on to a pole on the bus and his arm was jerked 
violently from the pole at the time of the accident and also that 
the entire right side of his body was scraped and he sustained a 
right arm abrasion when he was dragged.

The Veteran's STRs show that he was involved in a shuttle bus 
accident in service, after which he was hospitalized for several 
months afterwards due to injuries he sustained, fractures of/and 
injuries to the right foot and right pelvis.  The STRs, including 
records describing initial treatment following the shuttle bus 
accident, are silent for any right shoulder complaints or injury.  
On service discharge examination in January 1950, no right 
shoulder complaints or findings were noted. 

 On initial (April 1953) VA examination no right shoulder 
complaints or findings were reported.  

Postservice treatment records include a  July 2001 VA treatment 
report noting the Veteran first documented complaint of "right 
shoulder pain" which he reported had flared up for 2 to 4 years.  
He reported that his right arm had become dislocated while trying 
to hold onto the shuttle bus when he was pulled underneath.  He 
reported he had no particular problems with the shoulder after he 
recovered from injuries in service, until approximately 8 years 
prior (1993) when he fell off a ladder, catching himself with his 
right arm; he had noticed lateral and posterior shoulder pain for 
the last several years.

On January 2002 private treatment, the Veteran reported right 
shoulder pain.

On March 2002 VA treatment, the Veteran again complained of 
shoulder pain.

On August 2004 private treatment, the Veteran reported right 
shoulder and mid-back pain at the shoulder blade and trapezius.

On December 2004 VA treatment, the Veteran complained of 
radiating upper lumbar spine back pain since undergoing knee 
surgery two to three years earlier.  He reported very sharp pain 
in the right paraspinal musculature on a daily basis, which the 
treating physician noted to be mostly muscle spasms.

February 2005 CT imaging/Xrays found osteoarthritis of the 
thoracic spine.

On May 2005 VA treatment, the Veteran reported more back pain.  
The treating physician noted a little compression fracture at T6 
which seemed to be "a lot of the problem".

On May 2005 private treatment, the Veteran reported some pain in 
the right mid-thoracic area.  He reported he was very active, 
doing all kinds of lifting and straining and "clearly overdoing 
activities quite substantially".

On August 2005 private treatment, the Veteran reported right 
trapezius and shoulder blade pain after "crawling around" 
working on a vehicle.

On October 2005 private treatment, the Veteran reported right 
shoulder blade pain that came on when lifting and twisting his 
arm to put a hinge on a cedar chest.

On November 2005 private treatment, he reported being more 
careful with heavy lifting and straining and that he was not 
having the back pain that he was earlier that year.
On November 2006 private treatment, the Veteran reported right 
shoulder blade pain that came on while he was hunting and pulled 
two deer out of a ravine, dragging them half a mile each, after 
which he experienced upper-mid back pain on the right side.

On May 2007 private treatment, the Veteran reported pain to the 
neck, upper thoracic spine, and left shoulder and trapezius after 
engaging in reaching and twisting motions working on a boat.

On June 2007 private treatment, he continued to have significant 
pain to the right of the midline mid-thoracic pain.

On August 2007 private treatment, the pain was somewhat lower 
down; the treating physician noted that a CT scan in 2005 
revealed significant lumbar disc disease.

On September 2008 VA treatment, the assessment was rhomboid 
scarring of the right interscapular area.  At that time, the 
Veteran's VA active problems list was updated to include "late 
effects of transport accident, bus accident in Guam with shoulder 
pain as late effect" and "late effect of dislocation, shoulder 
pain as late effect".  The Veteran was given injections to the 
right shoulder of Xylocaine and kenolog for pain treatment.

On October 2008 VA treatment, the Veteran reported recurrent pain 
in the rhomboid area, which he contended stems from an injury in 
the military when he was "lifting something" with his upper 
torso and injured the right upper back.  The treatment-provider 
noted that the pain was actually in the rhomboids and was 
recurrent and "probably stems from recurrence strain in the old 
area of injury".

On February and March 2009 physical therapy treatment, the 
Veteran reported "very long term" pain in the right 
intrascapular region, noted as intrascapular muscle pain and 
spasm, since the shuttle bus accident in service.

On February 2009 VA medical examination for other claims, the 
Veteran reported mid-scapular pain in the right rhomboid region, 
stating that "it has been there forever - since the accident in 
service.  This is what I have always referred to as my back.  
This pain made me retire back in 1995."  He reported an 
exacerbation of the rhomboid pain since undergoing open heart 
surgery the previous year.  He reported treating his chronic pain 
with Tylenol with fair improvement and no side effects.  He 
stated that he "never had a problem with pain in my low back" 
and that his reports of back pain throughout the years were 
actually the mid-scapular pain reported on examination.  On 
physical examination, there was point tenderness with palpation 
over the right rhomboid region.  The VA examiner's assessment was 
chronic low back pain with lumbar stenosis and history of pubic 
fracture, with the notation that the Veteran now disputes that he 
has ever experienced low back pain, rather that his "back pain" 
has always been localized to his right rhomboid region.  The 
examiner found the Veteran to be an inconsistent historian who 
may have been exhibiting some confusion.  The examiner opined 
that it is more likely than not that the current rhomboid spasm 
is related to manipulation of the rib cage during open heart 
surgery and unrelated to service.

On August 2009 VA treatment, the assessment was chronic right 
shoulder pain.

On May 2010 VA medical examination, the Veteran reported 
sustaining an injury to his right shoulder "when he was either 
jerked off or fell off a bus in Guam".  He did not recall having 
his shoulder evaluated or treated during service.  After service, 
he worked as a rancher and a miner; he noted that his shoulder 
bothered him when he was working in the mines.  He indicated that 
his shoulder became progressively worse with time.  He underwent 
a course of physical therapy with poor symptom improvement and 
received VA rhomboid injections a couple of years prior which 
were "mildly helpful".  He reported chronic daily pain rated 4 
out of 10 in severity.  He denied any swelling, heat, redness or 
drainage.  For treatment, he used topical Duragesic salve and 
Tylenol or Advil.  He reported daily pain flares precipitated by 
using his right (dominant) arm and lasting for an hour or two 
after use.  He had to stretch out in a chair and rest with an ice 
pack for an hour or two until the flare resolved.  He used a cane 
on a daily basis when walking and minimized use of his right arm 
for most activities.  

On physical examination, there was no evidence of pain in the 
shoulder joint at rest, no any evidence of edema, effusion, 
instability, redness, heat, abnormal movement, guarding, 
deformity, malalignment, drainage, or weakness.  There was 
rhomboid tenderness with palpation.  X-ray results revealed 
narrowing and spurring around the acromioclavicular joint and a 
small spur projecting from the superior lateral acromion; the 
impression was acromioclavicular changes bilaterally and 
otherwise unremarkable shoulder.  The examiner's assessments were 
right shoulder pain, pending X-ray results; and residuals of 
compression fractures of the thoracic spine.

In a June 2010 addendum opinion, the May 2010 VA examiner noted 
that the STRs indicated pain to the right ankle and right pelvis 
and back after the shuttle bus accident in 1948, from which he 
sustained fractures to the right heel and pelvis.  He was 
hospitalized and then returned to duty.  The examiner opined 
that, because the STRs were silent for shoulder complaints and 
the X-rays showed degenerative joint disease in both shoulders, 
the etiology of the right shoulder DJD was more likely than not 
the aging process and not an injury during active military 
service.

In a further addendum opinion in September 2010 following a 
thorough review of the Veteran's history the May 2010 VA examiner 
noted the Veteran's numerous post-service injuries: being hit in 
the right front chest by the tongue of a wood splitter in 
November 1987; pain to the right side ribs while loading a boat 
in April 1988; falling off skis in July 1988; jerking his left 
shoulder while hanging antelope in October 1989; falling at home 
while unloading wood in December 1989 and reporting low back pain 
on the right side; low back and hip pain in September 1990 after 
slipping and falling 12 feet onto a platform while reshingling 
his roof; mid-back and left shoulder pain after cutting some wood 
with a chainsaw in November 1991; slipping and falling on ice in 
March 1993 and falling onto his back; pain to the left shoulder 
after diving into a pool in June 1994; falling off a ladder and 
hurting his left shoulder in June 1995; right shoulder pain after 
shoveling snow in January 2002; right sided back pain after 
"overdoing it" building a deck in April 2004; low back pain 
while building a shed and climbing ladders in July 2004; pain to 
the right shoulder blade and trapezius and upper back after 
"looking up a lot" in August 2004; right thoracic mid/upper 
paraspinal spasm and pain after taking down a snow tire in 
December 2004; low back pain after doing a lot of landscaping in 
June 2005; pain to the right shoulder, upper back, neck, and low 
back after crawling around under a 5th wheel in August 2005; mid-
back pain that came on after laying under a trailer rewiring it 
in September 2005; pain to the low back after bending over and 
pushing up cars in a road ditch in March 2006; low back pain 
after cleaning his camper in August 2006; and pain to the neck, 
upper thoracic spine, and left trapezius after working on his 
boat and having to reach and twist hi neck to get into a tight 
space in May 2007.  The assessment was chronic right rhomboid 
strain, and the provider opined that it was less likely than not 
caused by/related to some event, injury, or treatment during 
active military service to include but not limited to the 
accident involving a shuttle bus.  The Veteran established 
treatment with VA in July 2001with right shoulder pain which he 
attributed to the bus-related injury during service.  However, 
the opining physician noted that private treatment records 
indicated that the Veteran "has lead a physically demanding 
lifestyle", and stated that if the Veteran sustained injury to 
the shoulder as the result of injury during service, "he would 
not have been able to engage in and enjoy the physically 
demanding lifestyle noted above nor would he have been able to 
work in construction.  Therefore, it is more likely than not that 
his chronic right rhomboid strain is related to the multiple 
injuries, strains, wear/tear associated with the aging process 
and is not associated with a distant event or injury during 
service."  

At the Board hearing in December 2010, the Veteran testified that 
he was jerked violently from the side of a pole he was holding 
onto in the 1948 shuttle bus accident and suffered right arm 
abrasions.  He reported that he was treated by a chiropractor in 
the 1960s for pain in the right shoulder blade and received 
electric shock therapy; however records of such treatment are 
unavailable as the physician is long since deceased.  The Veteran 
reported that his complaints of low back pain throughout the 
years was in the scapular area and began long before his open 
heart surgery.  His spouse reported that he complained of 
shoulder pain in 1959 or the early 1960s.

The Veteran's STRs are silent for any complaints, treatment, or 
diagnosis pertaining to a right shoulder disability.  
Furthermore, there is no evidence that arthritis of the right 
shoulder was manifested in the first postservice year (the 
Veteran does not allege otherwise).  While the Veteran has more 
recently provided a history (corroborated by his spouse) of 
sustaining a right shoulder injury in service with continuity of 
complaints/treatment since, the Board finds those accounts 
inconsistent with more contemporaneous data collected in a 
clinical setting which are more probative.  Specifically, while 
he reports postservice right shoulder area treatment in the 
1960's from a chiropractor (who is deceased and whose records are 
unavailable), the earliest clinical notations pertaining to a 
right shoulder disability reflect that the postservice right 
shoulder complaints became manifest after the Veteran had an 
injury in a fall from a ladder.  Significantly, a service 
discharge examination did not note any right shoulder complaints, 
and the Veteran's initial VA examination a couple of years after 
his discharge from service also did not note any right shoulder 
complaints.  The Board also finds persuasive the rationale by the 
2010 VA examiner/opinion-provider who opined, in essence, that if 
the Veteran had sustained a chronic right shoulder disability in 
service as he now alleges, he would not have been able to engage 
in his strenuous postservice occupations and active lifestyle 
(with multiple documented intercurrent postservice injuries).  
Consequently, the Board finds the accounts of postservice 
continuity of right shoulder complaints not credible, and that 
service connection for right shoulder disability on the basis 
that it became manifest in service and persisted is not 
warranted.  Because right shoulder arthritis was not manifested 
in the first postservice year, service connection for such 
chronic disease on a presumptive basis (under 38 U.S.C.A. 
§§ 1112, 1137) likewise is not warranted. 

While the Veteran may still establish service connection for his 
current right shoulder disability with evidence that such 
disability is somehow otherwise related to his service the 
medical evaluations and treatment records in the claims file do 
not include an opinion that relates his current right shoulder 
disability to his service/injury therein (other than by notations 
of his reports of history of injury in service).  Significantly, 
the 2010 VA examiner/opinion-provider has attributed the 
Veteran's right shoulder disability to intercurrent etiology, 
i.e., the Veteran's active lifestyle and postservice injuries and 
the degenerative process.  There is no medical opinion to the 
contrary.  Furthermore, as was noted above, the first documented 
complaints pertaining to the right shoulder were decades 
postservice, and report onset a few years prior, after 
intercurrent injury (also decades after service).  A lengthy 
postservice time interval prior to the initial notation of 
complaints or findings relating to a disability for which service 
connection is sought is, of itself, a factor for consideration 
against a finding of service connection for such disability,.  
See Maxson v. West, 12 Vet. App. 453 (1999) (in a claim seeking 
service connection by aggravation). 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, service connection for a right shoulder disability 
must be denied.

TDIU

In his September 2008 claim for TDIU, the Veteran reported that 
he became unable to work in 1998 and that he last worked full 
time in January 1996.  He advised that he completed high school 
and two years of college and had completed "judges school" 
continually for 15 years.  

The Veteran contends that he is unable to maintain substantially 
gainful employment due to his service-connected disabilities, 
which include a post-replacement right knee disability rated 30 
percent; residuals of a right calcaneus fracture, rated 20 
percent; a low back disability with history of pubic fracture, 
rated 20 percent; right knee surgical scars, rated 10 percent; 
left knee disability rated 10 percent; and neurological 
disability of the right lower extremity rated 10 percent.  The 
disabilities are rated 70 percent combined, but share a common 
etiology, and are therefore considered a single entity to TDIU 
schedular requirement purposes.  Consequently, the schedular 
rating requirement for eligibility for a TDIU rating is met.  

The analysis therefore progresses to whether the service-
connected disabilities are of such nature and severity and their 
associated disability picture so distinct from the average 
veteran rated 70 percent disabled as to preclude the Veteran from 
participating in any regular substantially gainful employment, 
and render him individually unemployable.  

On February 2009 VA examination, the Veteran reported he 
volunteered as a Justice of the Peace as "assistant relief/on 
call only".  He reported he lead a sedentary lifestyle though he 
walks "a little" in the summer.  He was able to sit/stand at 30 
to 45 minute intervals and walk only one block.  He was on a 
lifting restriction of 5 pounds since his open heart surgery (but 
had a mitral valve replacement surgery scheduled later in the 
year).  The examiner noted that the "average worker" without 
regard to age given the same disability/severity as the Veteran 
would likely have difficulty with prolonged weight bearing 
activity including standing/walking as well as lifting/carrying.  
However, the examiner was not able to speculate the duration of 
weight bearing activity or weight limit with lifting/carrying as 
there were many variables which would affect this in the 
"average worker" including attitude, pain perception, pain 
tolerance, co-morbidities, etc.  The examiner opined that "there 
should not be any impact on his ability to sit, communicate, 
follow instructions and/or other sedentary social/occupational 
activities."  

On May 2010 VA examination, he reported continuing to volunteer 
as a Justice of the Peace as assistant relief or on call basis 
only.  The examiner assessed right shoulder pain; degenerative 
joint disease of the bilateral knees status post right total knee 
replacement; right calcaneal residuals to include numbness and 
history of calcaneal fracture; right knee scar; degenerative disc 
disease of the lumbar spine; and residuals of compression 
fractures of the thoracic spine.  The examiner opined that the 
"average worker" without regard to age given the same 
disability/severity would likely have difficulty with prolonged 
weight bearing activities including standing/walking as well as 
lifting/carrying.  However, the examiner was unable to speculate 
the duration of weight bearing activity or weight limit with 
lifting/carrying as there are many variables which would affect 
this in the "average worker" including attitude, pain 
perception, pain tolerance, co-morbidities, etc.  The examiner 
opined, "There should not be any impact on his ability to engage 
in sedentary activities including the ability to communicate, 
follow instructions and/or other sedentary social/occupational 
activities."  Conditions also would not affect the Veteran's 
memory, ability to use abstract thought and judgment, adapt to 
change or affect his insight.  The examiner opined that in this 
situation, the Veteran's advanced age (and age related changes) 
as well as his co-morbidity including significant vascular 
disease (with history of heart disease, status post pacemaker, 
aortic and mitral valve disease and history of cerebrovascular 
accident) would also have significant impact on his functional 
capabilities.  These opinions have substantial probative weight 
against the claim for TDIU, as they took into account the 
Veteran's complete disability picture and the thorough 
examinations describing the Veteran's physical limitations, and 
included a detailed explanation of rationale.  

In essence the evidence to record shows that the Veteran has 
training and experience that equip him to engage in sedentary 
employment (although most of his early occupational experience 
was in more strenuous occupations); he has served as a justice of 
the peace.   His service connected disabilities (disregarding his 
nonservice-connected disabilities and his age) involve the lower 
extremities and back, and are not shown to be of such nature and 
severity as to prevent him from engaging in sedentary employment.  
The 2010 VA examiner so opined.  Furthermore, the Veteran has 
himself conceded that his service-connected disabilities of 
themselves would not prevent sedentary employment (see p. 22 of 
hearing transcript).  Nothing in the record shows that the 
service connected disabilities cause impairment for which 
accommodation in sedentary employment is not possible.

While the Veteran clearly has multiple physical problems which 
cause occupational impairment in the more strenuous types of 
employment, such is reflected by his combined 70 percent rating.  
[The Board notes that the Veteran also has nonservice connected, 
cardiac and upper extremity, disabilities that also impact on 
employment, but are not for consideration in determining 
entitlement to a TDIU rating.]  

The preponderance of the evidence is against this claim; 
therefore, it must be denied.





ORDER

Service connection for a right shoulder disability is denied.

A TDIU rating is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


